Exhibit 10.1



FEDERATED INVESTORS, INC.
Stock Incentive Plan




FORM OF RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT, is made and effective as of the      day of         ,      by
and between Federated Investors, Inc. (including its successors and assigns, the
"Company"), a Pennsylvania Corporation having its principal place of business in
Pittsburgh, Pennsylvania
 
AND


_____________________, an employee of the Company (the "Participant").
Capitalized terms used in this Agreement shall, unless specifically defined
herein, have the respective meanings given to such terms in the Federated
Investors, Inc. Stock Incentive Plan (the "Stock Incentive Plan").


WITNESSETH THAT:


WHEREAS, in order to provide incentives to its employees, the Company has
adopted the Stock Incentive Plan under which, among other things, Awards of
Class B Common Stock of the Company, no par value (the "Class B Common Stock"),
can be made to salaried employees; and


WHEREAS, the Company desires to have Participant continue in its employ and to
provide Participant with an incentive to put forth maximum effort for the
success of the business; and


WHEREAS, Participant holds a position of trust and confidence within Federated
(as hereafter defined), and Federated has entrusted and will continue to entrust
Participant with its trade secrets and confidential, proprietary business
information and knowledge about and relationships with Federated employees and
Federated Clients (as hereafter defined). Because such information and
relationships could be used by Federated’s competitors to gain an unfair
advantage against Federated, this Agreement and the Confidentiality Agreement
(as hereafter defined) contain noncompetition provisions to protect Federated’s
confidential information, employee and client relationships, and goodwill; and


WHEREAS, subject to the terms and conditions hereafter set forth, by action of
the Board Committee, the Company hereby grants an Award of Class B Common Stock
to Participant.


NOW, THEREFORE, in consideration of the mutual covenants and representations
herein contained, and intending to be legally bound, the parties hereto agree as
follows:


ARTICLE I
Definitions


As used herein:


1.1    "Federated" shall mean Federated Investors, Inc. or any corporate parent,
affiliate, or direct or indirect subsidiary thereof, or any successor to
Federated, for which Participant performs services, regardless of whether this
Agreement has been expressly assigned to such corporate parent, affiliate, or
direct or indirect subsidiary, or successor.




--------------------------------------------------------------------------------

Exhibit 10.1

1.2    "Federated Client" shall mean each client or customer of Federated which
Federated or any of its employees handled, serviced, or solicited at any time
during the two (2) year period immediately preceding the termination or
cessation of Participant’s employment with Federated.
1.3    "Federated Services" shall mean any services the same as, similar to, or
in competition with the type of services offered by Federated at any time during
the two (2) year period immediately preceding the termination or cessation of
Participant’s employment with Federated, including, without limitation, offering
mutual funds for sale, providing investment advice, providing administrative or
distribution services to mutual funds and/or providing retirement plan services,
mutual fund clearing services, or mutual fund account administration services;
provided, however, that, in the discretion of the Company exercised by notice to
the Participant, Federated Services may not include business lines abandoned by
Federated.
1.4    "Performance Measure Event" shall have such meaning as established and
adopted by the Board Committee at a meeting held on             , as set forth
in the resolutions attached hereto as Exhibit A, which definition is hereby
incorporated by reference and a copy of which the Participant acknowledges
receipt thereof.
1.5    "Restriction Period" shall mean the period beginning on the date of this
Agreement and ending on (i) [Fifth Vesting Date] with respect to the Shares that
would be Vested Shares as of [Fifth Vesting Date] pursuant to Section 3.1and
November 18, 2024 with respect to the remaining Shares pursuant to Section 3.1,
(ii) in the event of Participant’s Disability, [Fifth Vesting Date] with respect
to the Shares that would be Vested Shares pursuant to Section 3.2(a) and [Tenth
Vesting Date] with respect to all Shares pursuant to Section 3.2(b), (iii) in
the event of Participant’s death, the date of Participant’s death with respect
to the Shares that are then Vested Shares if such event shall occur prior to
[Fifth Vesting Date] and the date of Participant’s death with respect to all
Shares if Participant’s death shall occur on or after [Fifth Vesting Date].
1.6    "Unvested Shares" shall mean all Shares other than Vested Shares.
1.7    "Vested Shares" means Shares that have vested in accordance with
Section 3.1 or Section 3.2.


ARTICLE II
Grant of Restricted Stock


2.1    Subject to the conditions set forth in Section 2.2 hereof and the other
terms and conditions of this Agreement, the Company hereby grants, effective
            , to Participant an Award (the "[Year] Award") to purchase______
(______) shares (the "Shares") of Class B Common Stock at a purchase price of
$3.00 per share (the "Purchase Price"). At the discretion of the Company,
certificates for the Shares may not be issued. In lieu of certificates, the
Company will establish a book entry account for the Shares in the name of the
Participant with the Company's transfer agent and registrar for the Class B
Common Stock.


2.2    Notwithstanding Section 2.1 or any other provision of this Agreement to
the contrary, this Agreement shall become effective only if Participant executes
and delivers to the Company two counterparts of this Agreement along with the
Purchase Price for the Shares by         , time being of the essence.






--------------------------------------------------------------------------------

Exhibit 10.1

2.3    It is intended that the Award qualify as "performance-based compensation"
under Section 162(m) of the Code and the regulations promulgated thereunder.




ARTICLE III
Terms of the Award


3.1    If the Performance Measure Event shall have been attained, then during
the continuation of Participant's employment by Federated, a portion of the
[Year] Award shall vest in Participant in accordance with the schedule of
vesting as follows:
        
Date
Portion Vested
Cumulative Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Notwithstanding the foregoing or any provision of this Agreement to the
contrary, if the Board Committee determines, prior to the Disability or death of
the Participant, that the Performance Measure Event has not been attained,
Participant's rights to the [Year] Award shall be immediately forfeited and
Participant shall immediately sell to the Company, and the Company shall
purchase from Participant, all Shares at the Purchase Price per Share.


3.2    In the event of the Disability or death of Participant after the
effective date of this Agreement and prior to a determination by the Board
Committee that the Performance Measure Event has




--------------------------------------------------------------------------------

Exhibit 10.1

not been attained or at any time after a determination by the Board Committee
that the Performance Measure Event has been attained:


(a) Prior to [Fifth Vesting Date], any portion of the Shares not then Vested
Shares as of the date of such Disability or death shall be forfeited and sold
back to the Company in accordance with Section 3.3 below. The Restriction Period
shall end on the date of Participant's death, but in the case of Participant’s
Disability, the Restriction Period shall end on [Fifth Vesting Date].


(b) On or after [Fifth Vesting Date], any portion of the Shares not then Vested
Shares prior to such Disability or death shall become Vested Shares upon such
Disability or death. The Restriction Period shall end on the date of
Participant's death, but in the case of Participant’s Disability, the
Restriction Period shall end on November 18, 2024.


(c) For purposes of this Agreement, "Disability" shall be deemed to have
occurred as of the first day following Participant's termination of employment
by Federated as a result of a mental or physical condition that prevents
Participant from engaging in the principal duties of Participant's employment
with Federated as determined in accordance with the Rules and Regulations
Establishing Formal Review Procedures under the Stock Incentive Plan.


3.3    Upon the termination or cessation of Participant's employment with
Federated for any reason whatsoever, including an involuntary termination
without cause, prior to a determination by the Board Committee that the
Performance Measure Event has been attained or any time after a determination by
the Board Committee that the Performance Measure Event has been attained,
Participant shall immediately sell to the Company, and the Company shall
purchase from Participant, all Shares that are Unvested Shares as of the date of
termination or cessation of employment, in each case at the Purchase Price per
Share.


3.4    Participant acknowledges that Participant has previously entered into or
simultaneously herewith is entering into an "Agreement Regarding Confidential
Information" with Federated (the "Confidentiality Agreement"). Participant
acknowledges that Federated would not enter into this Agreement without the
Confidentiality Agreement. In the event that, during the course of Participant's
employment with Federated, Participant shall (i) engage in "competition" with
Federated as defined but excluding the temporal limitations contained in Section
3.6 of this Agreement or (ii) shall breach any provision of the Confidentiality
Agreement, then Participant shall immediately sell to the Company and the
Company shall purchase from Participant, at the Purchase Price per Share, all
Shares, whether Vested Shares or Unvested Shares, then owned by the Participant.
If Participant chooses to engage in competition with Federated as defined above
or chooses to breach the Confidentiality Agreement, Participant will knowingly
be forfeiting all or a portion of Participant’s [Year] Award, whether Vested
Shares or Unvested Shares, granted under this Agreement and will have considered
the loss of such a potential benefit in Participant's decision to engage in
competition with Federated or to breach the Confidentiality Agreement. In the
event of a breach of the Confidentiality Agreement, Federated also shall have
the rights and remedies provided under that agreement.


3.5    Participant acknowledges that in the event that Participant engages in
competition with Federated as defined and within the temporal limitations
contained in Section 3.6 of this Agreement, then Federated shall be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain such breach or threatened breach thereof by Participant, Participant’s
partners, agents, servants, employers, and employees, and any other persons
acting for or with Participant. Participant further agrees that any corporate
parent, direct or indirect subsidiary, affiliate, or successor of Federated for
which




--------------------------------------------------------------------------------

Exhibit 10.1

Participant performs services may enforce this Agreement without need for any
assignment of this Agreement.


3.6    Participant shall be deemed to have engaged in "competition" with
Federated in the event that, during the period of Participant's employment by
Federated and thereafter until twelve (12) months after the last date for which
compensation (including any pay beyond the last day actively worked, if any) is
received by Participant from Federated, Participant, directly or indirectly, in
any capacity whatsoever (either as an employee, officer, director, stockholder,
proprietor, partner, joint venturer, consultant or otherwise for any person
other than Federated) (i) solicits, contacts, calls upon, communicates with, or
attempts to communicate with any Federated Client for the purpose of providing
Federated Services to such Federated Client or (ii) sells any Federated Services
to any Federated Client. Notwithstanding the foregoing, Participant's ownership
of not more than five percent (5%) of the total shares of all classes of stock
of any publicly-held corporation or other business organization shall not
constitute Participant's competition with the Company or any Subsidiary
hereunder.


3.7    Participant hereby acknowledges and agrees that:
(a)    This Agreement and the Confidentiality Agreement are necessary for the
protection of the legitimate business interests of Federated;
(b)    The restrictions contained in this Agreement and the Confidentiality
Agreement regarding scope, length of term and types of activities restricted are
reasonable;
(c)    Participant has received adequate and valuable consideration for entering
into this Agreement and the Confidentiality Agreement;
(d)    Participant’s covenants in Sections 3.4 to 3.7 of this Agreement and
those in the Confidentiality Agreement shall be construed as independent of any
other provisions and the existence of any claim or cause of action Participant
may have against Federated, whether predicated on this Agreement or not, shall
not constitute a defense to the enforcement by Federated of these covenants;
(e)    Neither this Agreement nor the Confidentiality Agreement prevents
Participant from earning a livelihood after termination or cessation of
employment with Federated; and
(f)    Participant has an obligation to notify prospective employers of the
covenants in Sections 3.4 to 3.7 of this Agreement and of those in the
Confidentiality Agreement.


ARTICLE IV
Withholding Taxes; Section 83(b) Election


4.1    The Company shall have the authority to withhold, or to require a
Participant to remit to the Company, prior to issuance or delivery of any Shares
or the removal of any stop order or transfer restrictions on the Shares or any
restrictive legends on the Certificates representing the Shares hereunder, an
amount in cash sufficient to satisfy minimum federal, state and local tax
withholding requirements associated with the [Year] Award (each a "Withholding
Obligation"). Notwithstanding any other provision of this Agreement to the
contrary, including but not limited to Section 5.1 hereof, in the event of any
minimum federal, state or local tax Withholding Obligation (other than pursuant
to an election under Section 83(b) as described in Section 4.2 below), the
Company has the right to permit the Participant to sell, or to have sold on
Participant's behalf, Shares, to a third party, in an amount and under such
terms and conditions as the Company shall establish in its sole discretion.
Additionally, the




--------------------------------------------------------------------------------

Exhibit 10.1

Company, in its sole discretion, shall have the right to withhold from the
Participant Shares with a Fair Market Value (as defined in the Stock Incentive
Plan) equal to the Company's minimum federal, state and local tax withholding
requirements associated with the [Year] Award. For this purpose, Fair Market
Value shall be determined as of the day that the Withholding Obligation arises.


4.2    The Participant acknowledges that (a) the Participant has been informed
of the availability of making an election in accordance with Section 83(b) of
the Code; (b) that such election must be filed with the Internal Revenue Service
within thirty (30) days of the date of grant of this Award; and (c) that the
Participant is solely responsible for making such election. Participants who do
not make the election under Section 83(b) acknowledge that dividends on the
Unvested Shares will be treated as compensation and subject to tax withholding
in accordance with the Company's practices and policies.


ARTICLE V
Restrictions on Transfer
5.1    Participant hereby acknowledges that none of the Shares, whether Vested
Shares or Unvested Shares, may be sold, exchanged, assigned, transferred,
pledged, hypothecated, gifted or otherwise disposed of (collectively, "disposed
of") until the expiration of the Restriction Period applicable to those Shares
and the payment of any minimum withholding tax. Participant further acknowledges
that there may be a period of administrative delay between the date on which the
Restricted Period expires and the date on which the Shares may be disposed of by
the Participant. The Board Committee may, in its sole discretion, permit the
Shares to be transferred to a "family member" as defined in and pursuant to the
terms and conditions set forth in Section A.1.a.5 of the General Instructions to
Form S-8 promulgated under the Securities Act of 1933, as amended, as such
provision may be amended from time to time under terms and conditions as may be
determined by the Human Resources Department.


5.2    Participant shall not dispose of the Shares acquired, or any portion
thereof, at any time, unless Participant shall comply with the Securities Act of
1933, as amended, and the regulations of the Securities and Exchange Commission
thereunder, any other applicable securities law, and the terms of this Agreement
and the Stock Incentive Plan. Participant further agrees that the Company may
direct its transfer agent to refuse to register the transfer of any Shares
underlying the [Year] Award which, in the opinion of the Company's counsel,
constitutes a violation of any applicable securities laws then in effect or the
terms of this Agreement.


5.3    Any certificate representing the Shares issued during the Restriction
Period shall, unless the Board Committee determines otherwise, bear a legend
substantially as follows:


"The sale or other transfer of the shares of stock represented by this
certificate is subject to certain restrictions set forth in the Federated
Investors, Inc. Stock Incentive Plan, administrative rules adopted pursuant to
such Plan and a Restricted Stock Award Agreement between the registered owner
and Federated Investors, Inc. A copy of the Plan, such rules and such agreement
may be obtained from the Secretary of Federated Investors, Inc."


The Participant further acknowledges and understands that the certificates
representing the Shares issued hereunder may bear such additional legend or
legends as the Company deems appropriate in order to assure compliance with
applicable securities laws.


Any book entry for the Shares will be restricted and subject to stop orders
during the Restriction Period.




--------------------------------------------------------------------------------

Exhibit 10.1



5.4    If certificates representing the Shares underlying the [Year] Award are
issued during the Restriction Period, they shall be retained in custody by the
Company. Within a reasonable time after Vested Shares may be disposed of by the
Participant in accordance with Section 5.1 hereof, all restrictions or stop
orders applicable to the Shares shall be removed and, in the event that
certificates have been issued, legends shall be removed upon the Participant's
written request to the transfer agent.


ARTICLE VI
Miscellaneous
6.1    In the event of any change or changes in the outstanding Class B Common
Stock of the Company by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, splitup, combination or exchange of
shares, or any similar change affecting the Class B Common Stock, any of which
takes effect after the effective date of this Agreement, then in any such event
the number and kind of shares subject to the [Year] Award, the Purchase Price
and any other similar provisions, shall be equitably adjusted consistent with
such change in such manner as the Board Committee, in its discretion, may deem
appropriate to prevent dilution or enlargement of the rights granted to
Participant hereunder. Any adjustment so made shall be final and binding upon
Participant and all other interested parties.


6.2    Whenever the word "Participant" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the [Year] Award may be transferred by will or by the laws of descent and
distribution, the word "Participant" shall be deemed to include such person or
persons.


6.3    After the effective date of this Agreement: (a) the Participant shall be
entitled to vote the Shares, whether Vested Shares or Unvested Shares, on all
matters presented to the holders of Class B Common Stock of the Company and (b)
the Shares, whether Vested Shares or Unvested Shares, shall be deemed to be
issued and outstanding for all purposes, including, without limitation, the
payment of dividends and distributions and any determination of any
stockholder's or stockholders' percentage equity interest in the Company.


6.4    Nothing in this Agreement or the Stock Incentive Plan shall confer upon
Participant any right to continue in the employ of the Company or shall affect
the right of the Company to terminate the employment of Participant with or
without cause.


6.5    The [Year] Award received by Participant pursuant to this Agreement shall
not be considered compensation for purposes of any pension or retirement plan,
insurance plan or any other employee benefit plan of the Company unless
otherwise provided in such plan.


6.6    Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by it in a notice mailed
or delivered to the other party as herein provided; provided, however, that
unless and until some other address be so designated, all notices or
communications by Participant to the Company shall be mailed or delivered to the
Secretary of the Company at its office at Federated Investors Tower, 1001
Liberty Avenue, Pittsburgh, Pennsylvania 15222, and all notices or
communications by the Company to Participant may be given to Participant
personally or may be mailed to the Participant.






--------------------------------------------------------------------------------

Exhibit 10.1

6.7    This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Pennsylvania.


6.8    The [Year] Award shall be subject to the terms and conditions set forth
in the Stock Incentive Plan, and in the event of any conflict between the
provisions of this Agreement and those of the Stock Incentive Plan, the Stock
Incentive Plan provisions shall govern.


6.9    This Agreement will be binding upon and inure to the benefit of
Participant's heirs and representatives and the assigns and successors of the
Company and may be assigned by the Company to any third party, but neither this
Agreement nor any rights hereunder will be assignable or otherwise subject to
hypothecation by Participant.


6.10    Except as stated hereafter, this Agreement represents the entire
agreement of the parties with respect to the subject matter hereof. To the
extent Participant has entered into an agreement with Federated that contains
provisions pertaining to non-competition or non-solicitation of clients,
non-solicitation or non-hiring of employees and/or non-disclosure or non-use of
confidential information, including but not limited to the Confidentiality
Agreement, the terms of this Agreement shall not supersede, but shall be in
addition to, any other such agreement. This Agreement may be amended or
terminated at any time by written agreement of the parties hereto.
Notwithstanding the foregoing or any provision of this Agreement to the
contrary, the Company may at any time (without the consent of the Participant)
modify, amend or terminate any or all of the provisions of this Agreement to the
extent necessary to conform the provisions of this Agreement with Section 409A
of the Code and the regulations promulgated thereunder ("Section 409A") or an
exception thereto.


6.11    Whenever possible, each provision in this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement will be held to be prohibited by or invalid under
applicable law, then (a) such provisions will be deemed amended to accomplish
the objectives of the provisions as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement will remain in
full force and effect.


6.12    Any dispute or litigation arising out of or relating to this Agreement
will be resolved in the courts of Allegheny County or the Western District of
Pennsylvania and Participant hereby consents to jurisdiction in Pennsylvania.


6.13    No rule of strict construction will be implied against the Company, or
any other person in the interpretation of any of the terms of this Agreement or
any rule or procedure established by the Board Committee.


6.14    Participant agrees, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements that may be required by the Company to implement the provisions and
purposes of this Agreement.


6.15    The Participant hereby grants to the Company an irrevocable power of
attorney and declares that the Company shall be the attorney-in-fact to act for
and on behalf of the Participant, to act in Participant's name, place and stead,
in connection with (i) any and all transfers of Shares, whether Vested Shares or
Unvested Shares, to the Company pursuant to this Agreement, including pursuant
to Sections 3.3, 3.4 and 4.1 hereof, or (ii) any sale of Vested Shares to a
third party pursuant to Section 4.1 hereof.






--------------------------------------------------------------------------------

Exhibit 10.1

6.16    The [Year] Award is intended to be excepted from coverage under
Section 409A and shall be interpreted and construed accordingly. The Company
may, in its sole discretion and without the Participant's consent, modify or
amend the terms of this [Year] Award, impose conditions on the timing and
effectiveness of the issuance of the Shares, or take any other action it deems
necessary or advisable to cause this [Year] Award to be excepted from Section
409A (or to comply therewith to the extent that Company determines it is not
excepted). Notwithstanding the foregoing, Participant recognizes and
acknowledges that Section 409A may impose upon the Participant certain taxes or
interest charges for which the Participant is and shall remain solely
responsible.


THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
















IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.


FEDERATED INVESTORS, INC.




By ___________________________


______________________________
(Title)




PARTICIPANT




                                            


Print Name:____________________




